Citation Nr: 1606492	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  14-15 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than February 25, 2010 for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Whether there was clear and unmistakable error (CUE) in an April 2008 rating decision that denied service connection for PTSD.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD.

4.  Entitlement to an initial, compensable rating for gastrointestinal disability.

5.  Entitlement to an initial rating in excess of 30 percent for PTSD.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a cerebrovascular accident resulting from the January 25, 2010 and/or April 7, 2010 treatment at VA medical facility.

REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION
The Veteran served on active duty from September 1996 to April 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision in which the RO, inter alia, granted service connection for PTSD and assigned a 20 percent rating, effective February 25, 2010.  In addition, the Veteran's claim for service connection for a sleep disorder as well as for compensation under 38 U.S.C.A. § 1151 for a cerebrovascular accident was denied.
In June 2011, the Veteran filed a notice of disagreement (NOD) on the assigned initial rating for service-connected PTSD, the assigned effective date for PTSD, the denial of service connection for a sleep disorder, and the denial of compensation under 38 U.S.C.A. § 1151 for cerebrovascular accident.  In March 2014, the RO issued a statement of the case (SOC) and the Veteran, through his attorney filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2014.

The Veteran also appeals from a February 2012 rating decision in which the RO, inter alia, granted service connection for a gastrointestinal condition and assigned an initial noncompensable (zero) rating, effective August 23, 2010.  In May 2012, the Veteran filed a NOD.  In March 2014, the RO issued a SOC and the Veteran, through his attorney, filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2014.

Finally, the Veteran appeals from an April 2012 rating decision in which the RO, inter alia, denied a claim for a TDIU.  In May 2012, the Veteran filed a NOD.  In March 2014, the RO issued a SOC and the Veteran, through his attorney, filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2014.

As the Veteran has disagreed with the initial rating assigned following the award of service connection for PTSD and a gastrointestinal disorder, the Board has characterized the claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file, which includes VA treatment records dated through March 2014; records dated through March 2014 were considered in the March 2014 SOCs.  The Veteran has not waived initial agency of original jurisdiction (AOJ).  The remaining documents in Virtual VA consist of various adjudication documents that are either duplicative of those contained in the VBMS file or irrelevant to the issues on appeal.

For reasons expressed below, the claims on appeal-along with a raised, but unadjudicated, CUE claim-are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

With regard to the Veteran's claimed sleep disorder, he has asserted that such disorder had its onset during service, or, alternatively, is associated with his service-connected PTSD, as he had more arousals related to anxiety.  Although sleep apneas was not diagnosed during service, post- service treatment records reflect findings of sleep apnea and a November 2007 sleep study was noted to have culminated in a diagnosis of sleep apnea with arousals related to anxiety.  The Veteran has not been afforded a VA examination in connection with this claim.  However, given the noted facts, the Board finds that an examination and opinion addressing the etiology of his sleep order, diagnosed as sleep apnea-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale-is needed.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the higher rating claims on appeal, the Board notes that the Veteran was last afforded a VA examination for evaluation of his gastrointestinal disability in March 2014.  However, in a December 2014 submission, the Veteran's attorney stated that the Veteran's gastrointestinal disorder manifested as irritable bowel syndrome and gastroesophageal reflux disease.  The attorney also asserted that the Veteran experienced frequent episodes of abdominal distress, unexplained weight loss, frequent diarrhea, and frequent bouts of nausea and vomiting.  Such symptoms were not reported or noted in the March 2014 VA examination report.   As such, in the light of evidence suggesting worsening of the disability since the last VA examination, the Board finds that the Veteran should be afforded a new VA examination to obtain pertinent information to assess the current nature and severity of his service-connected gastrointestinal disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Similarly, the Board notes that the Veteran was last afforded a VA examination for evaluation of his  PTSD in August 2010.  In a December 2014 submission, the Veteran's attorney stated that the Veteran actively avoided crowds and other people due to fear of having an emotional outburst.  The Veteran's attorney also wrote the Veteran's PTSD had negatively affected his relationships and his family per his wife's reports.  As such, in the light of evidence suggesting worsening of the disability since the last VA examination, f his disability, the Veteran should be afforded a new VA examination to obtain pertinent information to assess the current nature and severity of his service-connected PTSD.  See Snuffer, supra; Caffrey, supra; VAOPGCPREC 11-95 (1995). 

Also, the Veteran has alleged that he is unable to maintain employment due to his service-connected disabilities.  In an Application for Increased Compensation Based on Unemployability (VA Form 21-8940) submitted in December 2014, the Veteran asserted that he was unable to work due to his stroke, PTSD and asthma.  The Board notes that the Veteran has not currently been granted service connection for a stroke.  A December 2011 VA examiner found that the Veteran's frequent asthma attacks and hospitalizations made it very difficult to hold a job.  In addition, March 2014 VA examiner found that the Veteran was capable of performing very limited sedentary work.  However, these opinions did not contain a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (see 38 C.F.R. § 4.10 (2015) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the functional effects of individual, and combined, service-connected disabilities would be helpful in resolving the claim for a TDIU.

Further, the Veteran seeks entitlement to compensation under 38 U.S.C.A. § 1151 for a cerebrovascular accident.  In a December 2014 submission, the Veteran's attorney argued that VA should have recognized the signs of an impending stroke and appropriated treated him for such rather than discharging him.  The Veteran's attorney provided similar argument in a June 2011 NOD.  The Veteran, in a September 2010 claim, asserted that treatment provided by VA in January 2010 and on April 7, 2010 was negligent as the physician knew or should have known that he had a series of mini-strokes.  A review of the record reveals that the Veteran had sought treatment at VA on January 25, 2010 and on April 7, 2010 and that he suffered a cerebrovascular accident on April 10, 2010.  A March 2014 VA examiner opined that it was more likely than not that the Veteran's cerebrovascular accident was unrelated, caused by, or aggravated by VA medical treatment, rehabilitation program, or participation in a compensated work therapy program activity.  The examiner reasoned that the Veteran's conditions were stabled except for irritable bowel syndrome and foot pain and that no new psychological or neurological complaints were noted except for PTSD on April 7, 2010.  The examiner also noted that the Veteran had a severe headache prior to bed on April 9, 2010, that he worked with slurred speech and extremity weakness, that he had been diagnosed with a large intracranial acute hemorrhage and a right subarachnoid hemorrhage and that there was no reason to believe that the hemorrhagic stroke started prior to April 9, 2010.  

Notably, however, the March 2014 VA examiner failed to discuss the January 25, 2010 VA treatment note and provide an opinion if there was a disorder that VA failed to diagnosis or that such treatment was negligent in failing to recognize that the was suffering from a series of min-strokes as asserted by the Veteran.  The VA examiner also failed to discuss if any additional disability was (1) the result of carelessness, negligence lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing this treatment or examination OR (2) was the result of an event not reasonably foreseeable.  Thus, the Board finds that an addendum opinion is warranted to resolve this claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon, supra. 

Hence, the AOJ should arrange to obtain an addendum opinion from the November 2014 examiner, or, if necessary, from another physician based on claims file review  (if possible).  The AOJ should only arrange for further examination of the Veteran in connection with his section 1151 claim if one is deemed necessary in the judgement of the physician designated to provide the addendum opinion. 

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arrange to obtain the further medical opinions described above, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

As for VA records, the claims file includes VA treatment records from the Central Alabama Healthcare System and Tuskegee VA Medical Center dated through March 2014.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain all records of pertinent treatment from the Central Alabama Healthcare System and Tuskegee VA Medical Center (both prior to June 2008 and since March 2014),  following the current procedures prescribed in 38 C.F.R.     § 3.159(c) (2015) with regard to requests for records from Federal facilities.

In addition, an April 2014 Memorandum indicates that the Veteran had been found to be infeasible to work by VA Vocational Rehabilitation services and suggested that the Veteran had also undergone evaluation by this program.  Hence,  on remand, the AOJ should associate with the as well as any Vocational Rehabilitation folder or pertinent vocational rehabilitation records for the Veteran.

Further, the April 2014 Memorandum from VA Vocational Rehabilitation indicates that the Veteran was in receipt of Social Security Administration (SSA) disability benefits.  No copy of any disability determination, or any clinical records used to support such an award, are of record.  While SSA records are not controlling for VA determinations, they may be 'pertinent' to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the AOJ should obtain and associate with the claims file a copy of any SSA determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3)(2015) amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The AOJ's adjudication of all claims should include consideration of all additional evidence added to the record since the last adjudication.  Adjudication of each higher rating claim should include consideration of whether further "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007) is appropriate. 

Finally, with regard to the claim for an earlier effective date for the award of service connection for PTSD, the Veteran's attorney has asserted that AOJ committed error by denying this claim due to lack of combat exposure and that evidence demonstrating such combat exposure was part of the record at the time of the prior decision in a December 2014 submission.  This raises a question of whether there was CUE in the in April 2008 denial of service connection for PTSD.  Notably, a favorable determination in the Veteran's claim of CUE could, potentially, render the claim for an earlier effective date for the award of service connection for PTSD moot.  Thus, the CUE claim is inextricably intertwined with the claim for an earlier effective date and must be adjudicated by the AOJ prior to the Board's adjudication of the claim for an earlier effective date.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other). 

The Board points out, however, that the AOJ has not considered whether there was CUE in the April 2008 rating decision and the Board is precluded from doing so in the first instance.  See Bowen v. Shinseki, 25 Vet. App. 250, 254 (2012) (requests for revision of an RO decision based on CUE must first be submitted to and adjudicated by the RO before the Board can attain jurisdiction over the request).  As such, the Board has no choice but to remand the earlier effective date claim for consideration for initial AOJ consideration of the inextricably intertwined , in the first instance, and, if the claim is denied, to afford the Veteran opportunity to perfect an appeal of that matter. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  After accomplishing any necessary notification and/or development action, adjudicate the claim of CUE in the April 2008 rating decision denying service connection for PTSD (based on the December 2014 submission), in light of all pertinent evidence and legal authority.

If the claim is denied, the Veteran and his attorney must be notified of the denial of the claim and advised of the Veteran's appellate rights.

The Veteran and his attorney are hereby reminded that to obtain appellate jurisdiction of an issue not currently in appellate status, a timely appeal (consisting of an NOD, and, after issuance of an SOC, a substantive appeal) must be perfected.  While the Veteran must be afforded the appropriate time period in which to do so, the Veteran should perfect an appeal of the claim, if desired, as soon as possible to avoid unnecessary delay in the consideration of the appeal.

2.  Obtain any Vocational Rehabilitation folder or pertinent Vocational Rehabilitation records for the Veteran, for association with the claims file.

3.  Obtain from the Central Alabama Healthcare System and Tuskegee VA Medical Center all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since March 2014.  Follow the procedures of 38 C.F.R. § 3.159 (2015) as regards requesting records from Federal facilities.  

4.  Request that Social Security Administration furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2015) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

5.  Furnish to the Veteran and his attorney a letter requesting that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding pertinent, private (non-VA) records.

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

6.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, for his claimed sleep disorder.  

The entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With regard to the claimed sleep disorder, the physician should identify all diagnosed disability(ies) s related to the Veteran's claimed sleep disorder currently present, or present at any time since August 2010.  

For each such diagnosed disorder, the physician should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset during, or is otherwise medically related to, the Veteran's period of service; or, if not, 

(b) was caused, OR is aggravated (worsened beyond the natural progression) by the Veteran's service-connected PTSD.  If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from the aggravation.  

In addressing the above, the physician must consider and discuss all in and post-service medical and other objective assertions, as well as all lay assertions, to include competent assertions as to the nature, onset and continuity of symptoms. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

8.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his service-connected gastrointestinal disability.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings responsive to the applicable criteria should be reported in detail.

The examiner should render specific findings as to the existence and extent or severity, as appropriate, of all current manifestations of the Veteran's service-connected gastrointestinal disability..He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examinations conducted in December 2011 and March 2014, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more impairment. 

Additionally, based on the examination findings/testing results, and review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time pertinent to the August 2010 effective date of the award of service connection, the Veteran's gastrointestinal disability has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

9.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate mental health professional, for evaluation of his PTSD. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's medical history and assertions.  All necessary tests and studies (to include psychological testing, if appropriate) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings responsive to the applicable criteria should be reported in detail.

The examiner should identify, and comment on the nature, frequency and/or severity (as appropriate), of all psychiatric symptoms found to be present, to include comment on the impact of such on the Veteran's occupational and social functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in August 2010, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment. 

Additionally, based on the examination findings/testing results, and review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time pertinent to the February 2010 effective date of the award of service connection, the Veteran's PTSD has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

10.  After all records and/or responses from each contacted have been associated with the claims file, arrange for the March 2014 examiner to provide an addendum opinion concerning the Veteran's TDIU claim. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion based on file review (to the extent possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate professional, if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report must reflect full consideration of the Veteran's documented medical history and assertions.  

The examiner should fully describe the functional effects of each of the Veteran's service-connected disabilities- asthma, PTSD, right ear tinnitus, right ear hearing loss, residuals of a skin rash of the arms, neck and upper back, chronic dermatitis of the left wrist dorsum and a gastrointestinal condition-on his ability to perform the activities of daily living, to include the mental or physical acts required for gainful employment.

If no single service-connected disability, alone, is deemed to cause significant impairment in performing the activities of daily living, to include employment, the physician must consider and discuss the combined effects of the Veteran's service-connected disabilities on his ability to perform the mental and physical acts required for employment.

In particular, the physician should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

In responding to the above, the physician must consider all pertinent medical and other objective evidence, and all lay assertions.

Complete, clearly-stated rationale for the conclusions reached must be provided. 


11.  After all records and/or responses from each contacted entity are associated with the claims file, arrange for the VA examiner who conducted the Veteran's March 2014 examination to provide an addendum opinion to resolve the claim for compensation under the provisions of 38 U.S.C.A. § 1151.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinions from another appropriate physician based on review of the claims file (if possible).  The need for an additional examination of the Veteran is left to the discretion of the clinician designated to provide the addendum opinion.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

The physician should clearly offer an opinion as to whether any additional disability, to include a cerebrovascular accident is, at least as likely as not (i.e., 50 percent or greater probability) the result of VA treatment rendered on January 25, 2010 and April 7, 2010 that was performed at the Montgomery VA Medical Center and/or Columbus Community Based Outpatient Clinic.

In providing the requested opinion, the physician must specifically address the following: 

(a) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran incurred the additional disability of a cerebrovascular accident as a result of VA treatment, including failure to timely diagnose and appropriately treat the Veteran on January 25, 2010 and April 7, 2010.

(b)  If so, for each additional disability, the physician should also opine as to whether the proximate cause of such additional disability was (1) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (2) an event not reasonably foreseeable.

In addressing the above, the physician should comment as to whether, in providing the Veteran's care at the Montgomery VAMC and Columbus VA Ambulatory Care, any VA health professional on January 25, 2010 and/or April 7, 2010 failed to exercise the degree of care that would be expected of a reasonable health care provider. 

Complete, clearly-stated rationale for the conclusions reached must be provided. 

12.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

13.  After completing the above, and any other notification or development deemed warranted, adjudicate the claims on appeal (to include the claim for an earlier effective date for the award of service connection for PTSD, if not rendered moot).

Adjudicate each claim in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and all legal authority (to include, with respect to each higher rating claim, whether staged rating, pursuant to Fenderson (cited above) is warranted).

14.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

